Title: From Thomas Jefferson to Mary Jefferson, 18 October 1791
From: Jefferson, Thomas
To: Jefferson, Mary



My dear Maria
Tuesday morning Oct. 18.

Mr. Giles carries your trunk to Baltimore where he will see you tonight. Take out of it whatever you may want before you get to Philadelphia and leave the trunk with Mr. Grant and I will call on him for it. The weather is so bad that perhaps I may not be able to overtake you in the morning as I had hoped: but I shall if possible. Adieu my dear Maria. Yours affectionately,

Th: Jefferson

